Citation Nr: 1030709	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-34 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).	


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing at 
the RO in November 2008, as well as before a Decision Review 
Officer (DRO) at the RO in July 2007.  A transcript of each 
hearing has been associated with the claims file.

The Veteran seeks service connection for a mental condition 
(nervous condition possibly PTSD).  See May 2006 claim.  However, 
the scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 
(2009).  As the evidence of record reflects numerous mental 
health diagnoses, the issue on appeal has been recharacterized as 
stated above to encompass all currently diagnosed acquired 
psychiatric disorders, including but not limited to PTSD.  

This case was previously before the Board in December 2008, at 
which point the Board denied the Veteran's service connection 
claim.  The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2010 
Order, pursuant to a Joint Motion for Remand, the Court vacated 
and remanded the Board's decision.  As discussed below, and 
pursuant to such Order, the Board finds that the case must be 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.





REMAND

In his May 2006 claim for service connection, the Veteran 
asserted that his IQ was only 75 when he entered military 
service, and he did not have the mental or emotional capabilities 
to perform required duties or "cope with [his] situation," 
including learning Morse code.  The Veteran further contends that 
his current mental health status is due to being informed during 
basic training in November 1963 that President John F. Kennedy 
and Vice President Lyndon B. Johnson had been shot and killed.  
The Veteran states that he was traumatized by this and began 
hearing voices telling him to kill himself shortly afterwards.  
Alternatively, the Veteran asserts that his current mental health 
status is the result of learning Morse code during service for 
his military occupational specialty of radio operator, in that it 
runs through his mind and he still frequently taps out Morse code 
without realizing it.  He states that he began hearing the voices 
before learning Morse code, but this has also tormented him.  
See, e.g., PTSD Questionnaire response received in June 2006; 
December 2007 statement; November 2008 Board hearing transcript.  

While the evidence currently of record does not reflect a 
diagnosis of PTSD, there are several mental health diagnoses 
during the course of the appeal, including major depression with 
psychotic features, psychosis not otherwise specified (NOS), 
schizophrenia, and depression NOS.  See, e.g., treatment records 
from private psychiatrist Dr. M.R. dated in September 2002, July 
2003, and May 2004.

There is no documentation of any complaints, treatment, or 
diagnosis for any mental health symptoms in the Veteran's service 
treatment records.  However, the Veteran testified that he 
experienced mental health symptoms during service, including 
auditory hallucinations and suicidal thoughts, and that such 
symptoms continued after discharge.  He stated that he did not 
seek treatment during service because his father and fellow 
servicemen told him that it was a disgrace to be "mentally 
sick."  He further stated that the "voices" would bother him 
less when he jogged or ran after discharge, so maybe the frequent 
running and physical training during service suppressed them 
during service.  See, e.g., Board hearing transcript.  The 
Veteran has also submitted a November 2007 statement from a 
fellow service member, Mr. D.S., stating that the Veteran seemed 
depressed after the announcement during basic training, and that 
he "fell into depression" a few months after discharge from 
service and had to seek professional help.  Mr. D.S. further 
stated that the Veteran said he felt like Morse code put him in 
this state of mind.  

Additionally, the Veteran has reported that he sought treatment 
for such symptoms from Dr. L.S. in 1966 or 1967.  In a letter 
received in August 2007, Dr. L.S. stated that he is currently 
retired, but he recalled treating the Veteran "sometime in 
1967" for chronic anxiety, agitated depression, and suspected 
hallucinations, with an "obvious diagnosis" of schizophrenia.  
Dr. L.S. stated that he referred the Veteran to a mental health 
clinic for a formal diagnosis and treatment, as he was not a 
psychiatrist, but those providers did not forward any reports 
concerning the Veteran's care.  Dr. L.S. further indicated that 
his treatment records concerning the Veteran had been destroyed, 
and any psychiatric records from that period were also no longer 
available, as the clinic is defunct and those psychiatrists are 
deceased.  The Veteran testified at the Board hearing that the 
treatment shortly after discharge did not help, and he lived with 
his illness until approximately 2000, when he sought treatment 
from private psychiatrist Dr. M.R. because he was dangerously 
suicidal.  

Where there is evidence of a current disability and an incident 
during service, a VA examination will be required where there is 
an indication that the disability may be associated with service, 
but there is insufficient medical evidence of record to decide 
the claim.  The requirement of an "indication" that the claimed 
disability "may be associated" with the in-service incident 
establishes a "low threshold."  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Types of such evidence 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Id. at 83.  As the Veteran has reported symptoms of 
a mental health disorder that began during service, treatment for 
a mental health disorder shortly after service, and continued 
symptoms since that time; and he has submitted evidence from a 
fellow service member and a private physician in support of such 
matters; this low threshold has been met.  See Haas v. Shinseki, 
22 Vet. App. 385, 388-89 (2009) (finding that the "low 
threshold" was satisfied by the claimant's statements that his 
disability began in 1980 and he was treated at a VA hospital).  
As such, upon remand, the Veteran should be scheduled for a VA 
mental health examination to determine the nature and etiology of 
any currently diagnosed acquired psychiatric disorders, including 
but not limited to PTSD.  

As noted above, the Veteran has stated that his IQ was only 75 
upon entry into service, and that he may have developed mental 
health symptoms during service due to inadequate mental or 
emotional capabilities.  Generally, a personality disorder or 
mental deficiency is not eligible for service connection, as it 
is not considered a disease or injury for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such 
condition may be service connected if it is subject to, or 
aggravated by, a superimposed disease or injury during service 
which results in additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. 
Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Therefore, the 
VA examiner should be requested to indicate whether any currently 
diagnosed mental health condition is the result of a mental 
deficiency or personality disorder and, if so, whether such 
condition was subject to, or aggravated by, a superimposed 
disease or injury during service which resulted in additional 
disability.  

As also noted above, the evidence currently of record reflects 
diagnoses including schizophrenia and psychosis NOS.  See 
38 C.F.R. § 3.384 (2009) (defining psychosis for VA purposes).  
Upon examination and review of the claims file, if the Veteran's 
current diagnoses include any psychosis, the examiner should 
specifically indicate whether, and to what extent, any symptoms 
of such disorder manifested within one year following separation 
from service, or by November 1966.  See 38 C.F.R. §§ 3.307, 3.309 
(2009) (stating that certain chronic disabilities, including 
psychosis, will be presumptively service connected if they 
manifest to a compensable degree within one year after 
discharge).

With respect to the Veteran's claim for PTSD, the Board notes 
that VA recently amended the regulations concerning the 
evidentiary standards for establishing an in-service stressor.  
See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting 
amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (liberalizing 
the evidentiary standard for an in-service stressor as set forth 
in 38 C.F.R. § 3.304(f) under certain circumstances; 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and adding a new paragraph 
(f)(3)).  Under the amended version of 38 C.F.R. § 3.304(f)(3), 
service connection may be granted for PTSD where the evidence 
establishes: (1) a current diagnosis of PTSD rendered by a VA 
psychiatrist or psychologist, or one with whom VA has contracted; 
(2) an in-service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the Veteran's fear 
of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the Veteran's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  These amended provisions apply 
to all claims pending before VA or the Board on or after July 13, 
2010, including claims that are vacated and remanded by the 
Court.  Id.  

In this case, the evidence currently of record does not include a 
PTSD diagnosis.  Further, the Veteran does not claim that his 
current mental health status is the result of fear of hostile 
military or terrorist activity.  Moreover, his service records do 
not demonstrate any combat or foreign service, nor does the 
Veteran claim that his current disorder is the result of any such 
service.  Therefore, the amended regulations do not appear to be 
relevant to the instant appeal.  However, if a diagnosis of PTSD 
is revealed upon remand, appropriate development should be 
conducted to substantiate the Veteran's claimed stressors, and 
the VA examiner should be requested to indicate if such diagnosis 
is related to such stressors.  Further, the Veteran should be 
notified of the current regulations pertaining to substantiation 
of his service connection claim for PTSD, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.

Additionally, it appears that there may be outstanding treatment 
records that are pertinent to the Veteran's claim.  Specifically, 
the Veteran testified at the November 2008 Board hearing that he 
began receiving counseling at the Mountain Home VA approximately 
four months earlier, or in approximately July 2008.  The Veteran 
further testified that he had previously applied for disability 
benefits from the Social Security Administration (SSA).  It is 
unclear whether the Veteran was granted such benefits, or whether 
they are for a mental health disability.  However, the Veteran 
stated that his private psychiatrist, Dr. M.R., said that she did 
not know how the Veteran managed to work.  As such, upon remand, 
appropriate requests should be made for any decision or related 
records from the SSA with respect to any disability benefits 
pertaining to the Veteran's mental health.  Further, requests 
should be made for any mental health  treatment records from the 
Mountain Home VA, as well as any other outstanding VA or private 
treatment records that the Veteran identifies.

In rendering medical opinions and readjudicating the Veteran's 
claim, the VA examiner and adjudicator, respectively, should 
consider the competency of certain lay evidence.  In particular, 
the Veteran is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Furthermore, he is competent to testify to a lack of observable 
symptoms prior to service, continuity of such symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  
Additionally, the Veteran is competent to report what his service 
providers told him concerning his back and right ankle, 
irrespective of whether any specific injury or diagnosis is 
documented in his service treatment records.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board 
and the agency of original jurisdiction, as fact finders, retain 
the discretion to make credibility determinations and weigh the 
lay and medical evidence submitted.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  However, competent lay 
testimony may be rejected only if it is found to be mistaken or 
otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006).  Additionally, lay evidence cannot be deemed 
not credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice 
as to the amended provisions of 38 C.F.R. 
§ 3.304(f) pertaining to verification of 
in-service stressors for a service 
connection claim for PTSD, effective July 
13, 2010.

2.  Request copies of any determinations 
and medical records associated with any 
claim by the Veteran for SSA disability 
benefits pertaining to his mental health. 

3.  Request copies of any mental health 
treatment records from the Mountain Home 
VA facility.

4.  All requests and all responses for the 
above-described records, including 
negative responses, must be documented in 
the claims file.  Requests for records 
from Federal agencies, including SSA and 
VA, must continue until a determination is 
made that such records do not exist or any 
further efforts to obtain them would be 
futile.  All records received must be 
associated with the claims file.  If any 
records cannot be obtained after 
appropriate efforts have been expended, 
the Veteran should be notified and allowed 
an opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).

5.  If any treatment records obtained 
reflect a diagnosis of PTSD, conduct all 
appropriate development as to any reported 
in-service stressors, with consideration 
of the amended provisions of 38 C.F.R. 
§ 3.304(f), effective July 13, 2010.

6.  After completing the above-described 
development, schedule the Veteran for a VA 
mental health examination to determine the 
nature and etiology of any current 
acquired psychiatric disorder, including 
but not limited to PTSD.  The entire 
claims file and a copy of this remand 
should be made available to the examiner 
for review, and such review should be 
noted in the examination report.  The 
examiner should specifically be informed 
of whether any in-service stressors have 
been verified.  All necessary tests and 
studies should be conducted.  The examiner 
is requested to respond to the following:

(a)  Identify all current acquired 
psychiatric disorders, based on 
examination of the Veteran and review 
of all lay and medical evidence.

(b)  Is any currently diagnosed 
disorder the result of a mental 
deficiency or personality disorder?  
If so, is it at least as likely as 
not (probability of 50 percent or 
more) that such disorder was subject 
to, or aggravated by, a superimposed 
disease or injury during service that 
resulted in additional disability?

(c)  For any currently diagnosed 
psychosis, is it at least as likely 
as not that such disorder was 
incurred or aggravated as a result of 
any incident during active duty 
service, or manifested within one 
year following separation from 
service, or by November 1966?  If so, 
please identify the extent of any 
symptoms manifested at that time, if 
possible.  

(d)  For each currently diagnosed 
acquired psychiatric disorder, other 
than PTSD, is it at least as likely 
as not that such disorder was 
otherwise incurred or aggravated as a 
result of any incident during the 
active duty service? 

(e)  If PTSD is diagnosed, is it at 
least as likely as not that such 
disorder is the result of any 
verified in-service stressors?  If 
there are no verified stressors, is 
it at least as likely not that the 
Veteran's PTSD symptoms are related 
to a fear of hostile military or 
terrorist activity, consistent with 
the types, places, and circumstances 
of his service?

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion as to 
any of these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.  

7.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim.  Such 
readjudication should reflect 
consideration of all lay and medical 
evidence of record, with consideration of 
the competency and sufficiency of certain 
lay evidence as provided in the cases 
summarized supra.  If the claim remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate 
by attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

